Exhibit 10.1

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED BYLAWS

OF

SOUTHWEST WATER COMPANY

 

The following sets forth the second amendment to the Amended and Restated Bylaws
(the “Bylaws”) of Southwest Water Company, a Delaware corporation, which
amendment shall be effective as of February 12, 2004.

 

1.                                       Sections 2 and 3 of Article IV of the
Bylaws are hereby amended and restated in their entirety to read as follows:

 

“SECTION 2.                          Chairman of the Board.  The Chairman of the
Board, if such an officer be elected, shall, if present, preside at all meetings
of the Board of Directors and exercise and perform such other powers and duties
as may be from time to time assigned to him by the Board of Directors or
prescribed by these bylaws.  If there is no Chief Executive Officer or
President, the Chairman of the Board shall in addition be the Chief Executive
Officer of the Corporation and shall have the powers and duties prescribed in
Section 3A of this Article IV.

 

SECTION 3A.                      Chief Executive Officer.  Subject to such
supervisory powers, if any, as may be given by the Board of Directors to the
Chairman of the Board, if there is such an officer, the Chief Executive Officer
shall, subject to the control of the Board of Directors and these bylaws, have
the responsibility for the general management and control of the business and
affairs of the Corporation and shall perform all duties and have all powers
which are commonly incident to the office of chief executive or which are
delegated to him or her by the Board of Directors or prescribed by these bylaws.
He or she shall have the power to sign all stock certificates, contracts, and
other instruments of the Corporation which are authorized and shall have general
supervision and direction of all the other officers, employees and agents of the
Corporation.

 

SECTION 3B.  President.  In the absence or disability of the Chief Executive
Officer, if there be such an officer, the President shall perform all the duties
of the Chief Executive Officer, and when so acting shall have all the powers of
and be subject to all the restrictions upon the Chief Executive Officer.  The
President shall have such other duties as from time to time may be prescribed
for him by the Board of Directors or the Chief Executive Officer.”

 

--------------------------------------------------------------------------------


 

2.                                       Article IV, Section 1 of the Bylaws is
hereby amended in its entirety to read as follows:

 

“SECTION 1.   Generally.  The officers of the Corporation shall consist of a
Chief Executive Officer, President, one or more Vice Presidents, a Secretary, a
Treasurer, and such other officers as may from time to time be appointed by the
Board of Directors.  Officers shall be elected by the Board of Directors, which
shall consider that subject at its first meeting after every annual meeting of
stockholders.  Each officer shall hold office until his or her successor is
elected and qualified or until his or her earlier resignation or removal.  Any
number of offices may be held by the same person.”

 

--------------------------------------------------------------------------------